In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00555-CV
                            ____________________


                 IN THE ESTATE OF TOM RICHARD DOYLE SR.

_______________________________________________________              ______________

                    On Appeal from the County Court at Law
                            Liberty County, Texas
                            Trial Cause No. 11853
________________________________________________________              _____________

                                      ORDER

       Tom Richard Doyle Jr. filed a declaration of inability to pay costs in the

appellate court and requested that a clerk’s record and a reporter’s record be

prepared. See TEX. R. APP. P. 20.1(c)(1), (3). The appellee filed a contest. See TEX.

R. APP. P. 20.1(e). When an affidavit of indigence is filed in the appellate court and

a contest is filed, the Court may refer the matter to the trial court. See TEX. R. APP.

P. 20.1(h)(4).

      It is, therefore, ORDERED that the appeal is abated and the case is

remanded to the trial court for a determination of the appellant’s indigence. The

trial court shall hear evidence and grant the appropriate relief. See TEX. R. APP. P.
                                          1
20.1(h)(4). The trial court shall set a hearing and notify the parties and the court

reporter of the setting. The appellant must be provided an opportunity to participate

in the hearing, in person or by telephone or through any reasonably effective form

of remote access. The trial court shall either conduct a hearing within ten days of

receiving the referred contest from this Court or within that time sign an order

extending the hearing date for not more than twenty days. See TEX. R. APP. P.

20.1(i) (1), (2)(B), (3). Unless the trial court signs an order sustaining the contest

within the period set for the hearing, the affidavit’s allegations will be deemed true.

See TEX. R. APP. P. 20.1(i)(4). If the trial court determines that the appellant is not

indigent because he owns assets that are sufficient to pay the costs of an appeal, the

trial court shall determine whether those assets are in the control of the appellee

and shall determine whether sufficient funds to pay the costs of an appeal have

been deposited in the appellant’s inmate trust fund account and shall make written

findings of fact and conclusions of law in support of its order. A supplemental

clerk’s record containing any orders signed by the trial court in connection with the

contest and any documents filed with the trial court in connection with the contest,

together with a reporter’s record of any hearing conducted pursuant to this Order,

shall be filed with the Court of Appeals by March 30, 2015.

      ORDER ENTERED February 26, 2015.
                                                                 PER CURIAM
Before McKeithen, C.J., Horton and Johnson, JJ.

                                          2